                                  IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

              In re:                                                 §   Chapter 11
                                                                     §
              SPHERATURE INVESTMENTS LLC,                            §   Case No.: 20-42492
              et. al.                                                §
                                                                     §
                                Debtors. 1                           §   Jointly Administered

         ORDER GRANTING MOTION UNDER BANKRUPTCY RULE 2004 COMPELLING (I)
          EXAMINATION OF GROUPLY VENTURES, LLC, TOP TIER TRAVEL, INC., AND
               VIRGINIA TRASK AND (II) FOR PRODUCTION OF DOCUMENTS

                   This matter having come before this court on the Motion for Order Under Bankruptcy Rule

        2004 Compelling the (I) Examination of Grouply Ventures, LLC, Top Tier Travel, Inc., and

        Virginia (Gini) Trask, and (II) Production of Documents (the “Motion”) 2 filed by Spherature

        Investments LLC (“Spherature”), together with its affiliates identified herein (collectively, the

        “Debtors”), the Debtors and debtors-in-possession in the above captioned chapter 11 cases (the

        “Cases”).

                   The Court, having reviewed the Motion, and it appearing that this Court having jurisdiction

        to consider the Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and

        1334; and consideration of the Motion and the relief requested therein being a core proceeding

        pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.



        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”) EIN#7705; WorldVentures Marketing Holdings,
        LLC (“WV Marketing Holdings”) EIN#3846; WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264;
        WorldVentures Marketing, LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”)
        EIN#2220. The Debtors’ corporate headquarters and service address in this district is 5100 Tennyson Parkway, Plano,
        TX 75024.
        2
            Capitalized terms not defined herein shall have the meaning ascribed in the Motion.

        ORDER GRANTING MOTION UNDER BANKRUPTCY RULE 2004 COMPELLING EXAMINATION
        AND PRODUCTION OF DOCUMENTS
                                                                                                                  PAGE 1
4828-2360-3167.1
        §§ 1408 and 1409; and that due and proper notice to all parties in interest was appropriate and

        provided under the circumstances; and it appearing that no other or further notice need be provided;

        and the Court having found and determined that the relief sought in the Motion is in the best

        interests of the Debtors, their Estates and the creditors thereof, and all parties in interest and that

        the legal and factual bases set forth in the Motion establish just cause for the relief granted herein;

        and after due deliberation and sufficient cause appearing therefor, it is hereby ORDERED that:

                   1.   The Motion is GRANTED to the extent provided herein.

                   2.   A representative of Grouply Ventures, LLC, Top Tier Travel, Inc. shall appear and

        testify pursuant to the Motion at a mutually agreeable time and place determined by the examinees

        and the Debtors.

                   3.   Virginia (Gini) Trask shall appear and testify pursuant to the Motion at a mutually

        agreeable time and place determined by the examinee and the Debtors.

                   4.   Grouply Ventures, LLC, Top Tier Travel, Inc,, and Virginia (Gini) Trask shall

        produce to the Debtors all of the documents in their possession, custody, or control that are

        described in Exhibit F to the Motion, not later than seven (7) days before the date of the

        examination.

                   5.   All time periods set forth in this Order shall be calculated in accordance with

        Bankruptcy Rule 9006(a).

                   6.   The Debtors are authorized, but not directed, to take all actions necessary to

        effectuate the relief granted pursuant to this Order in accordance with the Motion.

                   7.   This Court shall retain exclusive jurisdiction to hear and determine all matters

        arising from or related to the implementation and/or enforcement of this order.


        ORDER GRANTING MOTION UNDER BANKRUPTCY RULE 2004 COMPELLING EXAMINATION
        AND PRODUCTION OF DOCUMENTS
                                                                                                       PAGE 2
4828-2360-3167.1
                                           __________________________________________
                                           HONORABLE BRENDA T. RHOADES,
                                           UNITED STATES BANKRUPTCY JUDGE
        Submitted and Prepared by:

        /s/ Marcus A. Helt
        Marcus A. Helt (TX 24052187)
        Thomas C. Scannell (TX 24070559)
        Stephen A. Jones (TX 24101270)
        FOLEY & LARDNER LLP
        2021 McKinney Avenue, Suite 1600
        Dallas, TX 75201
        Telephone: (214) 999-3000
        Facsimile: (214) 999-4667
        mhelt@foley.com
        tscannell@foley.com
        sajones@foley.com

        PROPOSED COUNSEL FOR THE DEBTORS
        AND DEBTORS-IN-POSSESSION




        ORDER GRANTING MOTION UNDER BANKRUPTCY RULE 2004 COMPELLING EXAMINATION
        AND PRODUCTION OF DOCUMENTS
                                                                               PAGE 3
4828-2360-3167.1
